Citation Nr: 0739549	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-14 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1968 to January 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in November 2006 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
not been productive of more than Level II hearing acuity 
bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.321(b), Part 4, 
including §§ 4.7, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice of the types of 
evidence necessary to establish a disability rating for his 
disability claim and the effective date of the disability in 
December 2006, subsequent to the January 2003 RO decision.  
While the December 2006 notice was not provided prior to the 
January 2003 RO decision, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated as evidenced by a 
September 2007 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran VA 
audiological examinations in December 2002, February 2004, 
and December 2006.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The veteran was afforded a December 2002 VA examination, 
which showed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
45
45
LEFT
15
50
55
50

At the time of the December 2002 audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 38 decibels, with 100 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 43 decibels, with 90 percent 
speech discrimination, which also translates to a Roman 
numeral designation of II for the left ear.  38 C.F.R. § 
4.85, Table VI.  Thus, when applying Table VII, Diagnostic 
Code 6100, level I for the right ear and level II for the 
left ear equates to a zero percent disability evaluation.  
The examiner diagnosed the veteran with moderate high-
frequency hearing loss beginning at 2000 Hz right ear and 
1500 Hz left ear.

On another authorized audiological evaluation in February 
2004, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
50
50
LEFT
20
45
55
55

At the time of the February 2004 audiological examination, 
the veteran reported having difficulty hearing in background 
noise.  The veteran was diagnosed with bilateral moderate 
high frequency hearing loss.  The veteran was shown to have 
an average puretone hearing loss in the right ear of 40 
decibels, with 88 percent speech discrimination, which 
translates to a Roman numeral designation of II for the right 
ear.  38 C.F.R. § 4.85, Table VI.  The veteran was shown to 
have an average puretone hearing loss in the left ear of 44 
decibels, with 88 percent speech discrimination, which also 
translates to a Roman numeral designation of II for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table 
VII, Diagnostic Code 6100, level II for the right ear and 
level II for the left ear equates to a zero percent 
disability evaluation.  

An April 2004 private treatment record from Marcia Rhee, M.D. 
shows that the veteran complained of difficulty hearing 
specifically in crowded rooms and that he could hear others 
when the spoke to him one-on-one.  The veteran was referred 
for an audiogram and further evaluation.  

A report of a November 2006 private audiological examination 
has been received, but the format of the private examination 
report does not allow for clear application of VA rating 
criteria for hearing loss.  Specifically, no controlled 
speech discrimination test (Maryland Consonant-Vowel Nucleus-
Consonant (CNC)) was conducted.  See 38 C.F.R. § 4.85.  
Further, it is uncertain whether the examination was 
conducted by a state-licensed audiologist.  See Id.

On the authorized audiological evaluation in December 2006, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20 
45
45
55
LEFT
20
55
60
60

At the VA audiological examination in December 2006, the 
veteran was shown to have an average puretone hearing loss in 
the right ear of 41 decibels, with 96 percent speech 
discrimination, which translates to a Roman numeral 
designation of I for the right ear.  38 C.F.R. § 4.85, Table 
VI.  The veteran was shown to have an average puretone 
hearing loss in the left ear of 49 decibels, with 92 percent 
speech discrimination, which also translates to a Roman 
numeral designation of I for the left ear.  38 C.F.R. § 4.85, 
Table VI.  Thus, when applying Table VII, Diagnostic Code 
6100, level I for the right ear and level I for the left ear 
equates to a zero percent disability evaluation.  

Overall, the veteran's service-connected bilateral hearing 
loss has not been productive of more than Level II hearing 
acuity bilaterally.  As noted above, this equates to a 0 
percent disability evaluation.  

In the instant case, Table VIA is not for application because 
neither audiological evaluation showed that the veteran's 
puretone threshold was 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The February 2004 VA examination 
revealed that the veteran held various jobs over 30 years and 
that his bilateral hearing loss did not result in any time 
lost from work.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board acknowledges the letter received in October 2006 
from the veteran's representative.  It was contended that VA 
audiometric testing conducted in a sound-controlled room did 
not equate to testing/evaluating the effects of the veteran's 
bilateral hearing loss on his ability to function under 
ordinary conditions of daily life.  The Board notes that no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results has been 
offered.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 
(2007).  Also, no expert medical evidence demonstrating that 
an alternative testing method exists and that this method is 
in use by the general medical community has been offered as 
well.  Id.  The veteran's representative has simply offered 
his own unsubstantiated lay opinion as to the impropriety of 
this testing method.  Id. (citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)).  

It was also contended that 38 C.F.R. § 4.10 imposes upon the 
medical examiner the responsibility of furnishing, among 
other pertinent information, a full description of the 
effects of a disability upon the veteran's ordinary activity.  
The Board notes that the February 2004 VA examination 
discussed the veteran's past and current occupation at the 
time and noted that his hearing loss did not result in any 
time lost from work.  Also noted by the VA examiner was the 
veteran's difficulty hearing and understanding.  At the 
December 2006 VA examination, the veteran reported background 
noise as his situation of greatest difficulty.  The notations 
from both examinations indicate that the VA examiners 
elicited information from the veteran concerning the 
functional effects of his disability under the ordinary 
conditions of daily life, which is all that the applicable 
regulatory provisions require.  See Id. at 455 (citing 
38 C.F.R. §§ 4.1, 4.2, 4.10).   

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


